Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 1 of 65




           EXHIBIT N
                            Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 2 of 65




                                            Claim Chart for U.S. Patent No. 10,523,906
                                         COMMUNICATION AND MONITORING SYSTEM

                                                             Claims 9, 13, and 18

The SimpliSafe Video Doorbell Pro and all other similar devices provided by SimpliSafe (collectively, the “Doorbell Pro”) infringes at
least the claims charted below of United States Patent No. 10,523,906 (the “’906 Patent”), entitled “Communication and Monitoring
System,” under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents. In addition, SimpliSafe indirectly infringes the
‘906 Patent under sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its customers, purchasers,
users and developers, alone, or in combination to use the SimpliSafe Doorbell Pro and/or perform all or some of the steps recited in the
claims of the ‘906 patent, either literally or under the doctrine of equivalents, and by providing a material or apparatus for use in a
patented process, when such material or apparatus is especially adapted for use in the infringement of the ‘906 patent, and is not a staple
article or commodity of commerce suitable for substantial non-infringing use.



   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

 [9.1] A detection and              To the extent the preamble is limiting, the Doorbell Pro is a detection and viewing system associated
 viewing system associated          with an entrance.
 with an entrance
 comprising:




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  1
                            Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 3 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  2
                            Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 4 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro

                                    To the extent the preamble of claim 9 is limiting, the Doorbell Pro enables receiving a person at an
                                    entrance in accordance with the method of claim 9 at least as explained below.

 [9.2] an exterior device           The Doorbell Pro has an exterior device, or video doorbell device, that is placed or mounted on the
 comprising: a camera;              exterior of an entrance.
 a microphone;
 a speaker;
 a motion detector; and

These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  3
                            Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 5 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

 one or more buttons,




                                    https://simplisafe.com/video-doorbell-pro

                                    The Doorbell Pro has a camera; a microphone; a speaker; a motion detector; and a keypad having one
                                    or more buttons.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  4
                            Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 6 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro


 [9.3] wherein the exterior         The Doorbell Pro is capable of wirelessly transmitting digital streaming video.
 device is capable of
 wirelessly transmitting            The Doorbell Pro can transmit real time video via Wi-Fi to the SimpliSafe app on the user’s cell-
 digital streaming video,           phone.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  5
                            Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 7 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  6
                            Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 8 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:52 in video.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  7
                            Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 9 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro

 [9.4] wherein the exterior         The Doorbell Pro is capable of wirelessly transmitting digital audio.
 device is capable of
 wirelessly transmitting            The Doorbell Pro can transmit digital audio via Wi-Fi to the SimpliSafe app on the user’s cell-phone.
 digital audio,




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  8
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 10 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                                    Way-Audio


 [9.5] wherein the exterior         The Doorbell Pro is capable of receiving the digital audio from a peripheral device.
 device is capable of
 receiving the digital audio        After installation of the Doorbell Pro the user is instructed to download a software application, the
 from a peripheral device,          SimpliSafe app, to the user’s Apple iOS or Android cell phone.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  9
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 11 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro




                                    https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  10
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 12 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                                    Doorbell-Pro

                                    The Doorbell Pro’s motion detector will detect when a person has approached the entrance associated
                                    with the user.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  11
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 13 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  12
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 14 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro

                                    After a person is detected at the entrance, the Doorbell Pro can transmit audio to enable 2-way audio
                                    communication via the Internet and Wi-Fi between the person at the entrance and the SimpliSafe app
                                    on the user’s cell phone.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  13
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 15 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

                                    https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                                    Way-Audio




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  14
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 16 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.


These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  15
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 17 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

 [9.6] wherein the exterior         The Doorbell Pro is capable of playing the digital audio received from the peripheral device through
 device is capable of playing       the speaker.
 the digital audio received
 from the peripheral device         For example, the user engages in 2-way audio communication with the person at the entrance where
 through the speaker of the         the Doorbell Pro is located by holding down the microphone button icon that is displayed on the
 exterior device,                   SimpliSafe app.




                                    https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                                    Way-Audio




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  16
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 18 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.


These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  17
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 19 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

                                    The audio is played for the person at the entrance through a speaker on the Doorbell Pro.




                                    https://simplisafe.com/video-doorbell-pro

 [9.7] wherein the exterior         The Doorbell Pro is capable of operating in at least one low light conditions.
 device is capable of
 operating in at least one low      For example, the Doorbell Pro will emit infrared light to maximize the visibility of the camera to
 light condition,                   allow system operation during low-light or nighttime.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  18
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 20 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360035333392-Night-Vision


 [9.8] wherein the exterior         The Doorbell Pro has an antenna for transmission of the digital streaming video.
 device comprises an antenna
 for transmission of the            For example, the Doorbell Pro has an antenna for transmitting digital streaming video via WiFi.
 digital streaming video,




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  19
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 21 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  20
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 22 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  21
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 23 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                                    (AP6212 WI-FI/BT SIP MODULE)




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  22
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 24 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  23
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 25 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.


These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  24
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 26 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

 [9.9] wherein the system is        The Doorbell Pro system is capable of encrypting the digital streaming video or the digital audio.
 capable of encrypting the
 digital streaming video or
 the digital audio,




                                    https://www.security.org/home-security-systems/simplisafe/faqs/




                                    https://www.cnet.com/news/home-security-systems-video-doorbells-user-privacy-data-security-
                                    abode-adt-comcast-nest-ring-simplisafe/


 [9.10] wherein the exterior        The Doorbell Pro is capable of receiving a request to change a sensitivity of the motion detector.
 device is capable of
 receiving a request to             The SimpliSafe app allows the user to adjust the sensitivity of the proximity or motion detector.
 change a sensitivity of the
 motion detector,




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  25
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 27 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 6:18 of video.

These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  26
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 28 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360029808731-How-do-I-change-my-doorbell-s-
                                    settings-

These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  27
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 29 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

 [9.11] wherein the exterior        The Doorbell Pro is capable of modifying the sensitivity of the motion detector upon receiving the
 device is capable of               request to do so.
 modifying the sensitivity of
 the motion detector upon           The SimpliSafe app allows the user to adjust the sensitivity of the proximity or motion detector.
 receiving the request to do
 so; and




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  28
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 30 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 6:18 of video.

These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  29
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 31 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360029808731-How-do-I-change-my-doorbell-s-
                                    settings-




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  30
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 32 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

 [9.12] a software application      The Doorbell Pro system includes a software application, the SimpliSafe app, that is used with a
 that is used with the              peripheral device. Indeed, downloading the SimpliSafe app is required for installation, connection,
 peripheral device that is          and utilization of the system.
 operable to:




                                    https://simplisafe.com/video-doorbell-pro




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  31
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 33 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  32
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 34 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

                                    https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                                    Doorbell-Pro




                                    https://play.google.com/store/apps/details?id=com.simplisafe.mobile&hl=en_US


 [9.13] display one or more         The SimpliSafe app display one or more icons when the digital streaming video is playing in real
 icons when the digital             time.
 streaming video is playing
 in real time;

These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  33
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 35 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

                                    Once a person is detected at the entrance, live video and audio will be transmitted by the Doorbell
                                    Pro to the user on the SimpliSafe app. The graphical interface of the SimpliSafe app includes various
                                    icons, including a record button and a microphone button.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  34
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 36 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.


These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  35
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 37 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro

 [9.14] allow a user to             The SimpliSafe app allows a user to modify a threshold of the motion detector.
 modify a threshold of the
 motion detector; and               The SimpliSafe app allows the user to adjust the zones or distances in which the proximity or motion
                                    sensors will detect activity. For example, a user can set the doorbell to ignore pedestrians walking a
                                    certain distance away and only notify the use if people come within a close proximity to the Doorbell
                                    Pro.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  36
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 38 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360037690352-Doorbell-Motion-Zones

 [9.15] play audio from the         The SimpliSafe app plays audio from the Doorbell Pro.
 exterior device.
                                    The user engages in 2-way audio communication with the person at the entrance where the Doorbell
                                    Pro is located by holding or releasing the microphone button icon that is displayed on the SimpliSafe
                                    app.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  37
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 39 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                                    Way-Audio




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  38
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 40 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.


These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  39
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 41 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro

 [13.1] A method for using a        To the extent the preamble is limiting, Respondent perform a method for using a detection and
 detection and viewing              viewing system.
 system comprising:




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  40
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 42 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  41
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 43 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  42
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 44 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro

                                    To the extent the preamble of claim 13 is limiting, the Doorbell Pro enables using a detection and
                                    viewing system, with the method of claim 13 at least as explained below.

 [13.2] transmitting digital        The Doorbell Pro can transmit digital video.
 streaming video from a
 device upon detection of a         The Doorbell Pro has a digital camera, a microphone, a speaker, a transceiver, one or more buttons,
 person, wherein the device         and a motion sensor.
 comprises a camera; a
 microphone; a speaker; a
 transceiver, one or more
 buttons, and a motion
 sensor;

These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  43
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 45 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  44
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 46 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  45
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 47 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://apps.fcc.gov/eas/GetApplicationAttachment.html?calledFromFrame=Y&id=4014404
                                    (AP6212 WI-FI/BT SIP MODULE)




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  46
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 48 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

 [13.3] transmitting digital        The Doorbell Pro is capable of transmitting digital audio.
 audio using the device;
                                    The Doorbell Pro can engage in 2-way communication via a Wi-Fi connection.




                                    https://simplisafe.com/video-doorbell-pro

                                    For example, after installation of the Doorbell Pro, the user is instructed to download a software
                                    application, the SimpliSafe app, to the user’s Apple iOS or Android cell phone.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  47
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 49 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro




                                    https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements



These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  48
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 50 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                                    Doorbell-Pro

                                    Digital audio can be transmitted from the Doorbell Pro to the SimpliSafe app.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  49
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 51 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                                    Way-Audio


 [13.4] receiving the digital       The Doorbell Pro is capable of receiving digital audio at the device that was captured by a software
 audio at the device that was       application used by a peripheral device.
 captured by a software
 application used by a              After installation of the Doorbell Pro, the user is instructed to download a software application, the
 peripheral device;                 SimpliSafe app, to the user’s Apple iOS or Android cell phone.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  50
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 52 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro




                                    https://support.simplisafe.com/hc/en-us/articles/360035706791-Requirements



These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  51
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 53 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360029485732-Installation-Guide-for-Video-
                                    Doorbell-Pro

                                    The SimpliSafe app enables digital audio to be received from the Doorbell Pro.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  52
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 54 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360029810471-How-to-use-the-Video-Doorbell-s-2-
                                    Way-Audio




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  53
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 55 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 4:48 in video.


These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  54
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 56 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

 [13.5] notifying a user that a     The Doorbell Pro can notify a user that a predetermined condition has occurred.
 predetermined condition has
 occurred;                          The Doorbell Pro can notify the user that a number of predetermined conditions have occurred. For
                                    example, the Doorbell Pro will display a notification when someone is detected at the door.




                                    https://support.simplisafe.com/hc/en-us/articles/360035333172-Doorbell-Notifications




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  55
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 57 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 6:18 of video.

These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  56
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 58 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://simplisafe.com/video-doorbell-pro

                                    Complainants believe that discovery will show that the Doorbell Pro will notify the user of a number
                                    of other predetermined conditions have occurred.

 [13.6] storing the digital         The Doorbell Pro stores digital streaming video and digital audio in a database.
 streaming video and digital
 audio in a database;               For example, the SimpliSafe app provides database or log of events that occur at the Doorbell Pro
                                    entrance. The events include digital video and audio recorded by the Doorbell Pro.


These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  57
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 59 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 5:40 of the video.


These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  58
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 60 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro

 [13.7] replicating at least a      The Doorbell Pro can replicate at least a portion of the database of recorded video and audio on one
 portion of the database on         or more computers.
 one or more computers; and
                                    For example, the SimpliSafe app provides database or log of events that occur at the Doorbell Pro
                                    entrance. The events include digital video and audio recorded by the Doorbell Pro.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  59
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 61 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.youtube.com/watch?v=KbdcIUjvtWM at 5:40 of the video.
                                    In addition, SimpliSafe enables cloud storage for video and audio recordings.

These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  60
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 62 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360035698811-Video-Doorbell-Pro-Subscription




                                    https://www.security.org/doorbell-camera/simplisafe/review/

 [13.8] encrypting the digital      The Doorbell Pro enables encrypting the digital streaming video and the digital audio.
 streaming video and the
 digital audio.                     All communications between the Doorbell Pro and the SimpliSafe app are encrypted.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  61
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 63 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://www.security.org/home-security-systems/simplisafe/faqs/




                                    https://www.cnet.com/news/home-security-systems-video-doorbells-user-privacy-data-security-
                                    abode-adt-comcast-nest-ring-simplisafe/


 18. The method of claim 13,        The Doorbell Pro is capable of storing the digital streaming video and digital audio in memory that is
 further comprising:                part of the device.
 storing the digital streaming
 video and digital audio in         At a minimum, the Doorbell Pro must store the streaming video and digital audio in memory in order
 memory that is part of the         to packetize and then transmit the streaming video and digital audio. Further, Complainants believe
 device; and                        discovery will show that the Doorbell Pro stores this video and audio in memory for additional
                                    processing and/or to achieve local long-term storage.

                                    The Doorbell Pro has internal memory at least in the form of a Kingston memory chip.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  62
                            Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 64 of 65




   U.S. Pat. No. 10,523,906                                                      Video Doorbell Pro




                                    https://fccid.io/2AAAS-CM04/Internal-Photos/Internal-Photos-4511742




 operating in a low light           The Doorbell Pro is capable of operating in a low light conditions.
 condition.
                                    For example, the Doorbell Pro will emit infrared light to maximize the visibility of the camera to
                                    allow system operation during low-light or nighttime.




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  63
                           Case 1:20-cv-12288-ADB Document 23-14 Filed 05/19/21 Page 65 of 65




   U.S. Pat. No. 10,523,906                                                     Video Doorbell Pro




                                    https://support.simplisafe.com/hc/en-us/articles/360035333392-Night-Vision




These disclosures are based upon Complainants’ present understanding of the meaning and scope of the claims of U.S. Patent No. 10,523,906.
Complainants reserve the right to seek leave to supplement or amend these disclosures based on further construction of these claims or based on
facts revealed during discovery or both.
                                                                                                                                                  64
